Exhibit 10.1 IMPERIUM ADVISERS, LLC 515 Madison Avenue New York, NY 10022 December 29, 2011 Integrated BioPharma, Inc. 225 Long Avenue Hillside, NJ 07205 Re:Extension of Forbearance Agreement Ladies and Gentlemen: Reference is made to the Forbearance Agreement, dated as of October 4, 2011 (as amended, the “Forbearance Agreement”), by and between Integrated BioPharma, Inc. (the “Company”) and Imperium Advisers, LLC, in its capacity as collateral agent (in such “Collateral Agent”) for itself and the Investors referred to therein.Capitalized terms used and not otherwise defined in this letter shall have the meanings ascribed to them in the Forbearance Agreement. In consideration of the foregoing, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, it is hereby acknowledged, confirmed and agreed that all references in the Forbearance Agreement to “December 31, 2011” are hereby amended to mean “January 6, 2012”. Except as expressly modified pursuant hereto, no other changes or modifications to the Forbearance Agreement are intended or implied, and in all other respects, the Forbearance Agreement is hereby specifically ratified, restated and confirmed by the parties hereto as of the date hereof. The effectiveness of this letter agreement shall be subject to the receipt by Collateral Agent of an original (or electronic copy) of this letter agreement duly executed and delivered by the Company. Very truly yours, IMPERIUM ADVISERS, LLC, as Collateral Agent on behalf of Investors By:/s/ William C. Steward Name:William C. Steward Title:CFO ACKNOWLEDGED, ACCEPTED AND AGREED: INTEGRATED BIOPHARMA, INC. By:/s/ Dina L. Masi Name:Dina L. Masi Title:CFO
